DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is responsive to Applicant’s Amendment filed on 1/31/2022.
Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments filed on 1/31/20222 with respect to the rejections previously made and the amended claims filed have been fully considered. In view of the claim amendments, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.
Claim objection
In view of the amendment filed, the objections as set forth in in the previous office action are hereby withdrawn. 

35USC 112
In view of the amendment filed, the rejections as set forth in in the previous office action are hereby withdrawn. 

35 USC 103 Rejections
Applicant’s arguments that are primary directed to amended limitation of “each respective metaphone string included in the name index including a probability value being a 
In response to the arguments, it is submitted that the cited limitation is directed to  nonfunctional descriptive material and are not functionally involved in the steps recited. The determining steps and the ordering step would be performed the same regardless of whether each metaphone string including a probability value being a percentage that describing (i.e. indicating) a probability or not since neither the probability value nor the percentage are being used functionally  in the steps of the claims. 
Plus the claimed index including a listing metaphone strings indicates that the listing of metaphone strings is not the only data or material being included in the name index. Hence, the confidence score determination based on searching the name index is not limited to base on the list of metaphone strings further result in the cited limitation being nonfunctional descriptive material that are not functionally involved in the steps recited.
Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). 

Also, it is submitted that the cited limitations are being properly addressed by the newly cited reference, and that all pending limitations of claims 1, 22 and 30 are being properly addressed new ground of rejection; see rejections below for detail. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 21-36 are rejected under 35 U.S.C. 103 as being unpatentable over Groeneveld et al (Patent No 8,645,417, hereinafter Groeneveld) in view of Patman Maguire (Patent No. US 9,535,903). 
Groeneveld is cited in the previous office action.

With respect to claim 1, Groeneveld discloses a data normalization system (Abstract) comprising: 
one or more computer processors (Fig 22); and 
(Fig 22) comprising: 
receiving a list of string pairs, the list of strings pairs including at least a first string pair, the first string pair including a first string and a second string being ordered according to an initial string ordering (Col.5, lines 32-36, Col. 8, lines 35-50, Col. 10, lines 43-46, Col. 12, lines 38-40, Fig 1 & 3-4: receive a list of strings pairs, including a pair with two strings. E.g. receiving a pair of name strings with 1st and last names string when querying names or indexing names, which have been organized according to an initial order of first then last name); 
converting, using a metaphone algorithm, the first string into a first metaphone string, and the second string into a second metaphone string (Col. 2, lines 40-43, Col. 8, lines 35-50: converting the input name with 1st and 2nd strings into metaphone strings using the pronunciation algorithm representing the metaphone algorithm, and the index includes a listing of metaphone versions as well); 
searching, based on the first metaphone string and the second metaphone string, a name index including a listing of metaphone strings representing common names (Col. 2, lines 40-43, Col. 12, lines Col. 5, lines 36-55, Col. 8, lines 35-50, Fig 3-4: use the pronunciation versions of strings representing the metaphone strings to search a name index that has a list of names of different versions); 
 determining, based on searching the name index, a confidence score indicating a confidence level that the first string represents the given name and that the second string represents the surname (the term indicating suggests descriptive material, and the given name and surname are directed to types of data, which all are not necessary impacting the functionality of the claim; Col. 5, lines 43-65, Col. 6, lines 5-8,  Col. 7, lines 6-15, determine a confidence score indicating a confidence level for the strings representing 1st name, i.e. given name,  and last name, i.e. surname); 
 determining whether the confidence score meets or exceeds a threshold confidence score; and when the confidence score meets or exceeds the threshold confidence score (Col. 7, lines 35-40, Col. 21, lines 1-4: determine whether the score meets or exceed a threshold):
determining that the first string represents the given name and the second string represents the surname (Col. 7, lines 5-9 & 35-40, Col. 12, lines 60-67, Col. 21, lines 1-4: determining matching of 1st and last name via probability analysis with respect to the threshold, such higher score suggests the higher chance of matching names with the specific ordering).
Groeneveld does not explicitly disclose each respective metaphone string included in the name index including a probability value being a percentage that indicates a probability that a respective common name represented by the respective metaphone string is either a given name or a surname; and 
ordering the first string and the second string according to an updated string ordering as claimed.
However, Patman Maguire discloses each respective string included in the name index including a probability value being a percentage that indicates a probability that a respective common name represented by the respective string is either a given name or a surname (Col. 4, lines 55-67, Col. 5,lines 1-10, Fig 2: the name index represented by the name data collection 220 includes a list of strings represented by the name phrases, each name phrase includes a probability value being a percentage represented by a ratio indicating a probably that phrase/string is a given name or surname); and 
(Col. 5, lines 12-15 & 60-65, Col. 6, lines 1-25: ordering the 1st string and the string according to an updated string ordering. E.g. ordering the strings from Maxfield James to James Maxfield using the two strings in Maxfield Helmsley James).
Since both Groeneveld and Patman Maguire are from the same field of endeavor because both are directed to name searching management, which is in the same field of endeavor as the claimed invention, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify and combine the teachings Groeneveld and Patman Maguire to incorporate name string having a probability value being a percentage that indicates a probability of string is either a given name or a surname of  Patman Maguire into Groeneveld for processing name searching as claimed. The motivation to combine is to provide relevant information to users efficiently (Groeneveld, Col. 2, 50-52; Patman Maguire, Col. 21-22). 

With respect to claim 22, Groeneveld discloses a method comprising (Abstract): 
receiving a list of string pairs, the list of strings pairs including at least a first string pair, the first string pair including a first string and a second string being ordered according to an initial string ordering (Col.5, lines 32-36, Col. 8, lines 35-50, Col. 10, lines 43-46, Col. 12, lines 38-40, Fig 1 & 3-4: receive a list of strings pairs, including a pair with two strings. E.g. receiving a pair of name strings with 1st and last names string when querying names or indexing names, which have been organized according to an initial order of first then last name); 
converting, using a metaphone algorithm, the first string into a first metaphone string, and the second string into a second metaphone string (Col. 2, lines 40-43, Col. 8, lines 35-50: converting the input name with 1st and 2nd strings into metaphone strings using the pronunciation algorithm representing the metaphone algorithm, and the index includes a listing of metaphone versions as well); 
searching, based on the first metaphone string and the second metaphone string, a name index including a listing of metaphone strings representing common names (Col. 2, lines 40-43, Col. 12, lines Col. 5, lines 36-55, Col. 8, lines 35-50, Fig 3-4: use the pronunciation versions of strings representing the metaphone strings to search a name index that has a list of names of different versions); 
 determining, based on searching the name index, a confidence score indicating a confidence level that the first string represents the given name and that the second string represents the surname (the term indicating suggests descriptive material, and the given name and surname are directed to types of data, which all are not necessary impacting the functionality of the claim; Col. 5, lines 43-65, Col. 6, lines 5-8,  Col. 7, lines 6-15, determine a confidence score indicating a confidence level for the strings representing 1st name, i.e. given name,  and last name, i.e. surname); 
 determining whether the confidence score meets or exceeds a threshold confidence score; and when the confidence score meets or exceeds the threshold confidence score (Col. 7, lines 35-40, Col. 21, lines 1-4: determine whether the score meets or exceed a threshold):
determining that the first string represents the given name and the second string represents the surname (Col. 7, lines 5-9 & 35-40, Col. 12, lines 60-67, Col. 21, lines 1-4: determining matching of 1st and last name via probability analysis with respect to the threshold, such higher score suggests the higher chance of matching names with the specific ordering).
Groeneveld does not explicitly disclose each respective metaphone string included in the name index including a probability value being a percentage that indicates a probability that a 
ordering the first string and the second string according to an updated string ordering as claimed.
However, Patman Maguire discloses each respective string included in the name index including a probability value being a percentage that indicates a probability that a respective common name represented by the respective string is either a given name or a surname (Col. 4, lines 55-67, Col. 5,lines 1-10, Fig 2: the name index represented by the name data collection 220 includes a list of strings represented by the name phrases, each name phrase includes a probability value being a percentage represented by a ratio indicating a probably that phrase/string is a given name or surname); and 
ordering the first string and the second string according to an updated string ordering (Col. 5, lines 12-15 & 60-65, Col. 6, lines 1-25: ordering the 1st string and the string according to an updated string ordering. E.g. ordering the strings from Maxfield James to James Maxfield using the two strings in Maxfield Helmsley James).
Since both Groeneveld and Patman Maguire are from the same field of endeavor because both are directed to name searching management, which is in the same field of endeavor as the claimed invention, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify and combine the teachings Groeneveld and Patman Maguire to incorporate name string having a probability value being a percentage that indicates a probability of string is either a given name or a surname of  Patman Maguire into Groeneveld for processing name searching as claimed. The motivation to combine is to provide relevant information to users efficiently (Groeneveld, Col. 2, 50-52; Patman Maguire, Col. 21-22). 

With respect to claim 30, Groeneveld discloses a non-transitory computer-readable medium storing instructions that, when executed by one or more computer processors of one or more computing devices (Abstract, Fig 22), cause the one or more computer processor to perform operations comprising: 
receiving a list of string pairs, the list of strings pairs including at least a first string pair, the first string pair including a first string and a second string being ordered according to an initial string ordering (Col.5, lines 32-36, Col. 8, lines 35-50, Col. 10, lines 43-46, Col. 12, lines 38-40, Fig 1 & 3-4: receive a list of strings pairs, including a pair with two strings. E.g. receiving a pair of name strings with 1st and last names string when querying names or indexing names, which have been organized according to an initial order of first then last name); 
converting, using a metaphone algorithm, the first string into a first metaphone string, and the second string into a second metaphone string (Col. 2, lines 40-43, Col. 8, lines 35-50: converting the input name with 1st and 2nd strings into metaphone strings using the pronunciation algorithm representing the metaphone algorithm, and the index includes a listing of metaphone versions as well); 
searching, based on the first metaphone string and the second metaphone string, a name index including a listing of metaphone strings representing common names (Col. 2, lines 40-43, Col. 12, lines Col. 5, lines 36-55, Col. 8, lines 35-50, Fig 3-4: use the pronunciation versions of strings representing the metaphone strings to search a name index that has a list of names of different versions); 
 determining, based on searching the name index, a confidence score indicating a confidence level that the first string represents the given name and that the second string (the term indicating suggests descriptive material, and the given name and surname are directed to types of data, which all are not necessary impacting the functionality of the claim; Col. 5, lines 43-65, Col. 6, lines 5-8,  Col. 7, lines 6-15, determine a confidence score indicating a confidence level for the strings representing 1st name, i.e. given name,  and last name, i.e. surname); 
 determining whether the confidence score meets or exceeds a threshold confidence score; and when the confidence score meets or exceeds the threshold confidence score (Col. 7, lines 35-40, Col. 21, lines 1-4: determine whether the score meets or exceed a threshold):
determining that the first string represents the given name and the second string represents the surname (Col. 7, lines 5-9 & 35-40, Col. 12, lines 60-67, Col. 21, lines 1-4: determining matching of 1st and last name via probability analysis with respect to the threshold, such higher score suggests the higher chance of matching names with the specific ordering).
Groeneveld does not explicitly disclose each respective metaphone string included in the name index including a probability value being a percentage that indicates a probability that a respective common name represented by the respective metaphone string is either a given name or a surname; and 
ordering the first string and the second string according to an updated string ordering as claimed.
However, Patman Maguire discloses each respective string included in the name index including a probability value being a percentage that indicates a probability that a respective common name represented by the respective string is either a given name or a surname (Col. 4, lines 55-67, Col. 5,lines 1-10, Fig 2: the name index represented by the name data collection 220 includes a list of strings represented by the name phrases, each name phrase includes a probability value being a percentage represented by a ratio indicating a probably that phrase/string is a given name or surname); and 
ordering the first string and the second string according to an updated string ordering (Col. 5, lines 12-15 & 60-65, Col. 6, lines 1-25: ordering the 1st string and the string according to an updated string ordering. E.g. ordering the strings from Maxfield James to James Maxfield using the two strings in Maxfield Helmsley James).
Since both Groeneveld and Patman Maguire are from the same field of endeavor because both are directed to name searching management, which is in the same field of endeavor as the claimed invention, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify and combine the teachings Groeneveld and Patman Maguire to incorporate name string having a probability value being a percentage that indicates a probability of string is either a given name or a surname of  Patman Maguire into Groeneveld for processing name searching as claimed. The motivation to combine is to provide relevant information to users efficiently (Groeneveld, Col. 2, 50-52; Patman Maguire, Col. 21-22). 

With respect to claims 2, 23 and 31, the combined teachings Groeneveld and Patman Maguire further disclosesAMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.116Page 3 Application Number: 16/399,278Dkt: 4296.074US3 Filing Date: April 30, 2019Title: DATA NORMALIZATION SYSTEMwhen the confidence score does not meet or exceed the threshold confidence score, determining that the first string represents the surname and the second string represents the given name (Groeneveld Col. 7, lines 5-9 & 35-40, Col. 12, lines 60-67, Col. 21, lines 1-4; Patman Maguire, Col. 1, lines 55-58, Col. 5, lines 5-10 & 50-65 : probability analysis with respect to the threshold for the name, and lower score with respect to threshold indicates a likelihood of matching in another ordering. E.g. low average in Patman indicates wrong order of name phrases representing the strings. Hence there’s a threshold indicates the correct order of the name strings).  
With respect to claims 3, 24 and 32, the combined teachings Groeneveld and Patman Maguire further discloses after determining whether the confidence score meets or exceeds a threshold confidence score, generating a normalized list of string pairs (a normalized list may be any list; Groeneveld Col. 7, lines 5-9 & 35-40, Col. 12, lines 60-67, Col. 21, lines 1-4; Patman Maguire,  Col. 5, lines 5-10 & 50-65, Col. 6, lines 1-25: a generate a normalized list of the strings with respect the threshold of the comparing, e.g. generate a list of ordered strings with name strings) .
	With respect to claims 4, 25 and 33 the combined teachings Groeneveld and Patman Maguire further discloses determining that the second string includes a set of characters or patterns indicating that the second string is the surname (Groeneveld, Col. 7, lines 13-15, Col. 8, lines 35-40, Col. 12, lines 38-45, Fig 5-11; Patman Maguire, Col. 4, lines 60-67, Col. 5, lines 1-35, Col. 7, lines 16-50, Fig 2-3:  every character and/or pattern in name is being analyzed and well as determined, and the name includes surname).

	With respect to claims 5, 26 and 34, the combined teachings Groeneveld and Patman Maguire further discloses wherein determining that the second string includes the set of characters or patterns indicating that the second string is a surname comprises: analyzing the second string based on a list of known character sets or patterns included in surnames; and determining that the set of characters or patterns included in the second string matches a known character set included in the list of known character sets or patterns included in surnames (Groeneveld, Col. 7, lines 13-15, Col. 8, lines 35-40, Col. 12, lines 38-45, Fig 5-11; Patman Maguire, Col. 4, lines 60-67, Col. 5, lines 1-35, Col. 7, lines 16-50, Fig 2-3: every character and/or pattern in name is being analyzed and well as determined when performing the name lookup with respect to the known ones in the index/database in a sequence of steps, and the name includes surnames).
With respect to claims 6, 27 and 35, the combined teachings Groeneveld and Patman Maguire further discloses wherein determining the confidence score is further based on determining that the second string includes the set of characters or patterns indicating that the second string is the surname (Groeneveld Col. 7, lines 5-9 & 35-40, Col. 12, lines 60-67, Col. 21, lines 1-4; Patman Maguire, Col. 4, lines 54-56, Col. 7,lines 62-65, Col. 8, lines 47-65, Col. 9, lines 1-21, Fig 2-3: probability analysis with respect to the names is based on the pattern and/or characters of the name and to at least one threshold and score comparison, such that name with different patterns or characters may be scored differently unless they are referred to the same name).
With respect to claims 8, 28 and 36, the combined teachings Groeneveld and Patman Maguire further discloses wherein the name index includes at least a first set of metaphone strings corresponding to a first language set, and a second set of metaphone strings corresponding to a second language set (appears the limitations are directed to non-functional descriptive material for not functionally impacting the claim; Groeneveld, Col. 8, lines 35-50, Col. 9, lines 62-67, Col. 10, lines 1-12; Patman Maguire, Col. 6, lines 40-50: the index includes a listing of metaphone/strings versions, including those in different languages).

With respect to claims 22 and 29, the combined teachings Groeneveld and Patman Maguire further discloses accessing a second string pair from the list of string pairs, the second string pair including a third string and a fourth string being ordered according to the initial string ordering (Groeneveld, Col.5, lines 32-36, Col. 8, lines 35-50, Col. 9, lines 60-67, Fig 1 & 3-4; Patman Maguire, Col. 5,lines 60-67, Col. 6, lines 1-25, Col. 8, lines 32-46: receive a 2nd strings pairs with name string in the ordered as inputted, e.g. a name string pair in another language, or a different name); 
converting, using the metaphone algorithm, the third string into a third metaphone string, and the fourth string into a fourth metaphone string (Groeneveld, Col. 2, lines 40-43, Col. 8, lines 35-50: converting input 2nd string pair into metaphone strings using the pronunciation algorithm); 
searching the name index based on the third metaphone string and the fourth metaphone string (Groeneveld, Col. 2, lines 40-43, Col. 12, lines Col. 5, lines 36-55, Col. 8, lines 35-50, Fig 3-4; Pat Maguire, Col. 4, lines 55-67, Col. 5, lines 12-15 & 60-65, Col. 6, lines 1-25, Fig 2-3: use the pronunciation versions of strings representing the metaphone strings to search a name index); 
determining a second confidence score indicating a confidence level that the third string represents the given name and that the fourth string represents the surname (Groeneveld, Col. 5, lines 43-65, Col. 6, lines 5-8, Col. 7, lines 6-15; Pat Maguire, Col. 1, lines 56-58, Col. 5, lines 12-15 & 60-65, Col. 6, lines 1-25, Fig 2-3:  determine a confidence score indicating a confidence level for the strings representing given name, and surname); and 
(Groeneveld, Col. 7, lines 5-9 & 35-40, Col. 12, lines 60-67, Col. 21, lines 1-4; Pat Maguire, Col. 4, lines 55-67, Col. 5, lines 12-15 & 60-65, Col. 6, lines 1-25, Fig 2-3: determining the representation of the strings bases on the score with respect to threshold in view of the score that indicates the ordering of surname and given name).

Examiner Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Owyang whose telephone number is (571)270-1254. The examiner can normally be reached Monday-Friday, 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE N OWYANG/            Primary Examiner, Art Unit 2168